FILED
                                                              NOVEMBER 16, 2021
                                                           In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division III


         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )        No. 37754-7-III
                                              )
                     Respondent,              )
                                              )
              v.                              )        UNPUBLISHED OPINION
                                              )
ALLISON R. MAHONY,                            )
                                              )
                     Appellant.               )

       LAWRENCE-BERREY, J. — Allison Mahony requests resentencing so her offender

score can be recalculated to exclude her four prior convictions for possession of a

controlled substance. The State correctly concedes that resentencing is required now that

those convictions are void. See State v. Blake, 197 Wn.2d 170, 195, 481 P.3d 521 (2021).

We reverse and remand for this purpose.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                          _________________________________
                                          Lawrence-Berrey, J.

WE CONCUR:



______________________________            _________________________________
Siddoway, A.C.J.                          Fearing, J.